CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made as of this 15 day of
February 2011, between BlackBox Semiconductor, Inc., a Nevada Corporation (the
“Company”) and, David Duncan (the “Consultant”) and, shall be effective upon
execution by the Company and the Consultant: (the “Effective Date”).  The
Company and the Consultant are each a “Party” and shall collectively be referred
to herein as the “Parties.”


The Consultant has a long history of experiences and successes in business plan
development and financial transaction structuring.  A copy of the Consultant’s
CV is annexed hereto as Annex A.  The Company wishes to retain the Consultant in
a consulting capacity and Consultant shall be appointed as an executive officer
and, the Consultant desires to perform such consulting services and accept such
officers’ title.  Accordingly, the parties agree as follows:


1. Services.  The Consultant will advise the Company’s management, employees and
agents, at reasonable times, in those matters and shall perform those tasks as
set forth on the Description of Services on Exhibit A (collectively referred to
herein as “Services”), as requested by the Company and set forth in Exhibit A
attached hereto.  Consultant will provide consulting services as reasonably
requested by the Company and as the Consultant’s schedule permits in accordance
with the schedule provided on Exhibit A for tasks to be completed.  Services may
be rendered by Consultant and consultation may be sought by the company, over
the telephone, in person, at the Company’s offices or at locations where
business transactions or meetings require Consultant to travel (provided that
travel costs are reimbursed and Consultant is given adequate notice) or another
reasonable location or through written correspondence, and will involve the
Services.  Additionally, Consultant may be requested to attend, to the extent
Consultant’s schedule permits, one or more in person meetings from time to time
upon reasonable notice being given the Consultant, in keeping with the terms of
this Agreement and Exhibit A.  Consultant shall be appointed as an officer of
the Company with the title of President and shall perform services and have
commensurate duties and responsibilities as an officer with such title.


2. Term and Termination.  The term of this Agreement will begin on the Effective
Date of this Agreement and will end on the 91st day following this Agreement
(May 19, 2011) or upon earlier termination as provided below (the “Term”).  This
Agreement may be terminated at any time upon thirty (30) days written notice by
either Party.  Upon termination, all compensation earned through date of
termination, including, without limitation, the monthly compensation and any
success fee or similar bonus based compensation, of any, shall be paid within 10
days of termination date.  The Consultant agrees, following the termination of
this Agreement or upon earlier request by the Company, to promptly return all
drawings, tracings, and all visual or written materials in the Consultant’s
possession that were supplied by the Company or its vendors/vendees or other
agents, or that were otherwise prepared for or by the Company, in conjunction
with the Consultant’s consulting services under this Agreement, or generated by
the Consultant in the performance of consulting services in the Agreement.  In
the event Consultant successfully completes the Term and both Parties desire to
continue a relationship, the Company and Consultant shall enter into a three
year consulting or employment agreement with terms as provide in Exhibit A
annexed hereto.  This Agreement does not constitute and shall not create the
presumption of, the obligation of either party to enter into an employment
agreement or continue the relationship after the Term in the event that either
Party objects.


3.  
Compensation.  Consultant shall receive compensation upon entering into this
Agreement as follows:



 
3.1  
Consultant shall be compensated a monthly fee (“Monthly Fee”) of:

 
$6,000.00 for the first month (the date of this Agreement through March 17,
2011);
 
$13,000.00 for the second month (March 18, 2011 through April 17, 2011); and
 
$13,000.00 for the third month (April 18, 2011 through May 18, 2011)
 
Monthly Fees shall be paid on the first day of each monthly period of the Term,
in advance for a respective monthly period, during the effectiveness of this
Agreement, and commencing on the Effective Date.  Monthly Fees shall be paid in
cash, or, if agreed to by the parties, in stock of the Company or its Parent or
successor holding company.  Consultant shall not be entitled to any severance or
other benefits during the initial Term of this Agreement.  To the extent that
Consultant continues service for any reason beyond termination of the Term,
Consultant’s compensation shall be per day based on $13,000 per month
compensation.


3.2          In the event that the Company or its parent issues any securities
to consultant under any bonus, stock grant or similar arrangement, Consultant
understands that any common shares issued, if any, and any securities issued in
respect there, are restricted and shall bear the following legend:


 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEPTION FROM SUCH REGISTRATION IS AVAILABLE.



3.3 The Company shall reimburse the Consultant for all pre-approved and
reasonable expenses incurred in the performance of this Agreement, including,
e.g., travel, lodging, meals and other approved expenses.  The Consultant shall
be covered by the Company’s or its parent’s Directors and Officers Errors and
Omissions or similar liability policies to the extent that the same are in force
from time to time for directors and officers generally.


4. Certain Other Contracts.  Company is aware that Consultants may be involved
in several professional engagements with various commercial entities.  The
Consultant will not disclose to the Company any information that the Consultant
is obligated to keep secret pursuant to an existing confidentiality agreement
with a third party, and nothing in this Agreement will impose any obligation on
the Consultant to the contrary.  The Services performed hereunder will not be
conducted on time that is required to be devoted to any other third party and
similarly, Consultant shall not perform work for any third party that is
required to be expended for the Company.  The Consultant shall not use the
funding, resources and facilities of any other third party to perform consulting
work hereunder and shall not perform the consulting work hereunder in any manner
that would give any third party rights to the product of such work.  The
Consultant has disclosed and, during the Term, will disclose to the President of
the Company any conflicts between this agreement and any other relevant
agreements finding the Consultant.


5. [Omitted.]


 
6. Inventions Discovered by the Consultant While Performing Services
Hereunder.  The Consultant will promptly and fully disclose to management and to
its parent (Shrink Nanotechnologies, Inc. or its successor in interest) any
business plans, executive summaries, financial projections, scientific or other
specifications, financial projections or information, viability studies, web
site outlines or designs or programs, marketing materials, business plans, or
any other written or electronic materials or any finance or marketing materials
or methods whether or not patentable, whether or not copyrightable
(collectively, “Materials”) made, conceived, developed, or first reduced to
practice by the consultant, either alone or jointly with others, while
performing services hereunder, whether for the Company or any subsidiary or
affiliate of the Company.  The Consultant hereby assigns to the Company all of
his right, title and interest in and to any such Materials.  The Consultant will
execute any documents necessary to perfect the Assignment of such materials not
otherwise produced in the Company’s name, to the Company and to enable the
company to apply for, obtain, and enforce patents or copyrights in any and all
countries on such Materials.  The Consultant hereby irrevocably designates the
Secretary of the Company as his agent and attorney-in-fact to execute and file
any such document and to do all lawful acts necessary to apply for an obtain
patents and copyrights, trademarks, and to enforce the Company’s or any
subsidiary’s or affiliates’ rights under this paragraph.  This Section 6 will
survive the termination of this Agreement.


7. Confidentiality.


 
7.1          The consultant acknowledges that, during the course of performing
his services hereunder, the Company (which, for purposes of this Section 7 shall
be deemed to be defined as the Company and any subsidiary of the Company) will
be disclosing information to the Consultant, and the Consultant will be
developing information as part of his Services and all such information,
proprietary information or secrets or know how or other information received by
Consultant which is the subject of a confidentiality agreement of the Company or
its parent Shrink Nanotechnologies, Inc. (or its subsidiaries) as well as other
commercially valuable information (collectively “Confidential
Information”).  The Consultant acknowledges that the Company’s business is
extremely competitive; dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.  The Consultant agrees that the Confidential Information will be
used by the Consultant only in connection with consulting activities hereunder,
and will not be used in any way that is detrimental to the Company.  The
Consultant agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company.  The Consultant will treat all such information as confidential
and proprietary property of the Company.  The term “Confidential Information”
does not include information that (i) is or becomes generally available to the
public other than by disclosure in violation of this Agreement, (ii) was within
the relevant party’s possession prior to being furnished to such party, (iii)
becomes available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order.  If disclosure is required, the Consultant will give
the Company advance notice so that the company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the consultant or produced by the
Consultant in Connection with Services rendered hereunder, together with all
copies of any of the foregoing.  Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 until sixty (60) months after the Effective date.


7.2          If the Consultant has a conflict of interest, or potential conflict
of interest, with respect to any matter presented at a meeting, he shall excuse
himself from the discussion of such matter and at the time of the execution of
this Agreement, Consultant shall disclose and describe all potential conflicts
of interest that may arise from the execution of this Agreement with respect to
prior engagements Consultant is a party to.


8.  
[Reserved.]



9. Use of Name. It is understood that the name of the Consultant will appear in
disclosure documents required by securities law, and in other regulatory,
administrative filings and public relations materials in the ordinary course of
the Company’s business.  The above-described uses will be deemed to be
acceptable uses.


 
10. No Conflict: Valid and Binding. The Consultant represents that neither the
execution of this Agreement nor the performance of the Consultant’s obligations
under this Agreement will result in a violation or breach of any other agreement
by which the Consultant is bound.  The Company represents that this Agreement
has been duly authorized and executed and is a valid and legally binding
obligation of the Company, subject to no conflicting agreements.


 
11. Notices.  Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by private express mail service
(such as Federal Express), or (iii) 5 days after sending when sent by regular
mail to the following address:


 
In the case of the
Company:                                                                           In
the case of the Consultant:


Ford
Sinclair                                                                David S.
Duncan






 
or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.
 
12. Independent Contractor: Withholding.  The Consultant will at all time be an
independent contractor, and as such will not have authority to bind the
Company.  The Parties acknowledge that this Agreement is not a contract within
the meaning of Section 2750 of the California Labor Code, and the Consultant is
not an employee of the Company for any purpose under the California Labor
Code.  Consultant will not act as an agent nor shall he be deemed to be an
employee of the Company for the purposes of any employee benefit program,
unemployment benefits, or otherwise.  The Consultant recognizes that no amount
will be withheld from his compensation for payment of any federal, state, or
local taxes and that the Consultant has sole responsibility to pay such taxes,
if any, and file such returns as shall be required by applicable laws and
regulations.  Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.
 


 
13. Assignment.  Due to the personal nature of the services to be rendered by
the Consultant and the title of the Consultant, the Consultant may not assign
this Agreement.  The Company may assign all rights and liabilities under this
Agreement to a subsidiary, parent or an affiliate or to a successor to all o a
substantial part of its business and assets without the consent of the
Consultant.  Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the heirs, assigns and successors of the
respective parties.
 


 
14. Severability.  If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and the remaining
provisions shall continue in full force and effect.
 


 
15. Remedies.  The Consultant acknowledges that the Company would have no
adequate remedy at law to enforce Sections 4, 5, 6 and 7 hereof.  In the event
of a violation by the consultant of such Sections, the Company shall have the
right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting bond or other similar
measures.
 


 
16. Governing Law; Entire Agreement; Amendment.  This Agreement shall be
governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties, and may only
be amended n writing.
 


 
17. Review by Legal Counsel; Joint Drafting.  This Agreement has been drafted by
both parties, each having had the benefit of and advice from their own
independent legal counsel.
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 
BlackBox Semiconductor,
Inc.                                                                                     Consultant
 
A Nevada Corporation (VTDID)
 


 


 


 


By: Ford
Sinclair                                                                           David
S. Duncan
Its: President
















 
 

--------------------------------------------------------------------------------

 






EXHIBIT A


1ST Month Tasks


·  
Complete Website Plan, Content and Work with Web Designers

·  
Finish Investor and Corporate PPM Presentations

·  
Build Investor Term Sheet and Assist Shrink in Finalizing Investment Docs

·  
Build Executive Summary, Business Plan, Consolidated Financial Projections
including a Use of Proceeds, and projected milestone events.

·  
Work on Co-SRA with Evident

·  
Pre and Post Money Capitalization Docs



2nd Month Tasks


·  
Completion and continuation of any unfinished tasks from 1st Month, above, and

·  
Complete Business Plan Development

·  
Initial Investor Calls (Soft Circle)

·  
Investor Presentations

·  
Follow Up Calls (Hard Circle)

·  
Initial Closings



3rd Month Tasks


·  
Additional Closings (if necessary)

·  
Commence Operations



Prospective Terms of Employment After Term


In the event Consultant completes the tasks as above during the initial term and
both parties desire to continue long term relationship, the parties agree to
enter into a longer term, more definitive employment or consulting agreement
providing for, among other terms to be agreed to at such time, tasks and
responsibilities such as:


·  
Building out the executive and management team which shall include Consultant as
an executive level officer, building the Board and beginning operations as the
senior executive of the Company;

·  
Three year term of service with monthly salary of $13,000

·  
Reasonable benefits (health insurance, expense allocations, etc.)

·  
3% of amount of capital Company successfully raised from introduction of
Consultant during the first three months above, said amount to be paid
regardless of whether termination occurs for any reason.

·  
Equity opportunity, to be based both on services rendered, success and percent
of term completed, to acquire up to 5% of the equity ownership of the Company
based on the initial capitalization on completion of the initial 3 month term,
which equity interests vesting in: 3 equal parts on the first, second and third
annual anniversary of entering into a definitive agreement and subject to
termination in the event of termination for cause.

·  
Consultant shall be eligible for consideration for annual discretionary bonuses
as determined b the Board and the Parent in their sole discretion.





Prior Engagements and Potential Conflicts of Interest*


*Only include engagements which are either (i) within the past 3 years, and (ii)
relevant engagements prior to the past three years which may affect the
Consultant’s performance under this Agreement


Name of
Company                                                                                                Area
of Consultation

